DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11 recites the limitation "The prior unsuccessful attempt" which is lacking the  sufficient antecedent basis for this limitation in these claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13-25, 29-56, 59-60, 62- 63 and 68-69 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034).

With respect to claim 1, Baalke discloses a method of performing a dispatched logistics operation for a deliverable item from a hold-at-location logistics facility having a secured storage and using a modular autonomous bot apparatus assembly and a dispatch server, the modular autonomous bot apparatus assembly having at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least temporarily maintain the deliverable item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module that autonomously controls operation of the modular autonomous bot apparatus assembly during the dispatched logistics operation from the hold-at-location logistics facility, the method comprising the steps of: 
receiving, by the modular mobile autonomy control module, a delivery dispatch command from the dispatch server, the delivery dispatch command comprising at least identifier information on the deliverable item, transport parameters on the deliverable item, destination delivery information related to drop-off of the deliverable item, and delivery authentication information related to an authorized delivery recipient of the deliverable item (Fig. 1G, disclosing an order from a mobile device to the infrastructure, i.e. it is received, including an identifier, red licorice, destination address, 21 Trumbull St, and Authentication information, i.e. Julie Black and see col. 14, lines 19-41, disclosing all of the parameters above are sent from the fulfillment center to the device, and also noting transport parameters, i.e. one or more routes from the fulfillment center to the customer and see col. 38, lines 49-53, disclosing the order may include a name or one or more identifiers); 
receiving, by the modular cargo storage system, the deliverable item from the secured storage at the hold-at-location logistics facility into a payload area within the modular cargo storage system at the hold-at-location logistics facility (col. 18, lines 50-57, disclosing loading an item into the autonomous vehicle at the fulfillment center); 
autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the hold-at-location logistics facility on a route to a destination location identified by the destination delivery information (col. 18, lines 50-57, disclosing navigation from the origin to the destination); 
receiving delivery recipient authentication input by the modular mobile autonomy control module from a delivery recipient disposed external to the modular autonomous bot apparatus assembly at the destination location (col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication); 
providing, by the modular cargo storage system, selective access to the deliverable item within the modular cargo storage system only when the delivery recipient authentication input correlates to the delivery authentication information indicating that the delivery recipient providing the delivery recipient authentication input is the authorized delivery recipient (col. 18, lines 7-11, disclosing the robot may open in response to receiving a command from a text message responded to by a user, i.e. the user in possession of the text is an authorized recipient); 
monitoring, by the modular mobile autonomy control module, unloading of the deliverable item from within the modular cargo storage system using one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system (col. 17, lines 1-10, disclosing a sensor for determining that an item is being retrieved or deposited, or has been retrieved or deposited, i.e. monitoring the unloading of an item). 
Baalke does not explicitly disclose verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation for the deliverable item based upon the delivery dispatch command; notifying, by the modular mobile autonomy control module, the authorized delivery recipient of the deliverable item of an approaching delivery when the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on a return route to the hold-at-location logistics facility after the deliverable item is no longer detected within the modular cargo storage system. 
However, Raptopoulos discloses verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation for the deliverable item based upon the delivery dispatch command ([0045], disclosing that a UAV is modular with different payload and battery configurations and see [0053], disclosing the robotic interface for swapping payloads and batteries based on anticipated missions); 
notifying, by the modular mobile autonomy control module, the authorized delivery recipient of the deliverable item of an approaching delivery when the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information ([0105], disclosing providing of status alerts to a user associated with the package, note in this instance every location is within the threshold notification range); and 
autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on a return route to the hold-at-location logistics facility after the deliverable item is no longer detected within the modular cargo storage system ([0044], disclosing a return to starting location command).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke to include the notifications, verification and return to home components of Raptopoulos, in order to allow a user to be notified about the status of a package, to provide customization of a delivery robot based on mission needs, and finally to have the ability to return home. The suggestion/motivation to combine is to provide an end-to-end system with high level customer service. 
With respect to claim 2, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the hold-at-location logistics facility comprises a logistics location having a temporary storage for receipt of the deliverable item and where a designated one of a plurality of secure storage enclosures as the secured storage (Baalke, col. 12, lines 60-67, disclosing facilities can have temporary lockers, i.e. secure storage).
With respect to claim 3, the combination of Baalke and Raptopoulos disclose the method of claim 2, wherein the secure storage enclosures comprise a plurality of secure locker receptacles (Baalke, col. 12, lines 60-67, disclosing facilities can have temporary lockers, i.e. secure storage).
With respect to claim 6, the combination of Baalke and Raptopoulos disclose wherein the delivery dispatch command comprises an auto redirect dispatch command initiated by the dispatch system when the deliverable item is detected at a temporary storage within the hold-at-location logistics facility (col. 12, line 67 through col. 13, line 5, disclosing in the process of shipping the items may be transferred to a distribution station or transferred directly for prompt delivery).
With respect to claim 7, the combination of Raptopoulos and Baalke disclose the method of claim 1, wherein the delivery dispatch command comprises a self-selected designated dispatch command initiated by the dispatch system when the deliverable item is detected at a temporary storage within the hold-at-location logistics facility and in response to a delivery request received by the dispatch system from the authorized delivery recipient (Baalke, col. 46, lines 31-46, disclosing a user selected access point for delivery where the user selects the delivery point and the AV complies).
With respect to claim 8, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the step of receiving the delivery dispatch command is triggered as a result of a separate logistics operation related to the deliverable item (Baalke, Fig. 1G, disclosing an order from a mobile device to the infrastructure, i.e. it is received, including an identifier, red licorice, destination address, 21 Trumbull St, and Authentication information, i.e. Julie Black and see col. 14, lines 19-41, disclosing all of the parameters above are sent from the fulfillment center to the device, and also noting transport parameters, i.e. one or more routes from the fulfillment center to the customer, note the separate operation is the customer filling out data on the mobile device).
With respect to claim 13, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the identifier information comprises data that uniquely identifies the deliverable item (Baalke, col. 38, lines 49-53, disclosing the order may include a name or one or more identifiers).
With respect to claim 14, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the identifier information comprises a machine readable identification of the deliverable item (Baalke, col. 11, lines 54-67, disclosing server processes orders, i.e. identifiers in orders much be machine readable).
With respect to claim 15, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the identifier information comprises human readable information disposed on the deliverable item that identifies the deliverable item (col. 13, lines 20-35, disclosing human workers who work in the fulfillment center, i.e. information must be in human readable form for comprehension).
With respect to claim 16, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the step of receiving the deliverable item comprises loading the deliverable item into the payload area within the modular cargo storage system at the hold-at-location logistics facility (Baalke, col. 18, lines 50-57, disclosing loading an item into the autonomous vehicle at the fulfillment center and see col. 18, lines 36-44, disclosing the robotic arm for depositing items in the cargo bay).
With respect to claim 17, the combination of Baalke and Raptopoulos disclose the method of claim 16, wherein the step of loading the deliverable item comprises receiving, by the modular cargo storage system, the deliverable item in response to a load request message from the dispatch system (Baalke, col. 18, lines 50-57, disclosing loading an item into the autonomous vehicle at the fulfillment center, note the control system instructs the loading system, which is in response to the server order and see col. 18, lines 36-44, disclosing the robotic arm for depositing items in the cargo bay).
With respect to claim 18, the combination of Baalke and Raptopoulos disclose the method of claim 16, wherein the load request message being sent from the dispatch system to loading personnel at the hold-at-location logistics facility (col. 13, lines 20-35, disclosing the fulfillment center includes one or more workers who may handle or transport items within the center).
With respect to claim 19, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery comprises generating a display alert for the authorized delivery recipient on a display on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the destination location identified by the destination information (Baalke, col. 17, line 60 through col. 18, line 16, disclosing a user interface on the vehicle that allows the user to interact with the human, i.e. a notification when the robot is within reach of the user).
With respect to claim 20, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery comprises generating an audio notification for the authorized delivery recipient on a speaker on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the destination location identified by the destination information (Baalke, col. 17, line 60 through col. 18, line 16, disclosing a user interface, including an audio transducer, on the vehicle that allows the user to interact with the human, i.e. a notification when the robot is within reach of the user).
With respect to claim 21, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery comprises transmitting a delivery notification message to an external wireless node once the modular autonomous bot apparatus assembly is within the threshold notification range of the destination location identified by the destination information, the external wireless node being related to the authorized delivery recipient according to the destination delivery information (Baalke, col. 36, lines 23-45, disclosing the autonomous vehicle may report its progress to a customer, including estimated time of delivery at selected delivery point).
With respect to claim 22, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery comprises transmitting a delivery notification message to an external wireless node after the modular autonomous bot apparatus assembly moves from the hold-at-location logistics facility, the external wireless node being related to the authorized delivery recipient according to the destination delivery information (Baalke, col. 36, lines 23-45, disclosing the autonomous vehicle may report its progress to a customer, or a server, including estimated time of delivery at selected delivery point).
With respect to claim 23, the combination of Baalke and Raptopoulos discloses the method of claim 21, the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery further comprises transmitting an arrival estimate to the external wireless node, the arrival estimate indicating an estimated time to arrive at the destination location (Baalke, col. 36, lines 23-45, disclosing the autonomous vehicle may report its progress to a customer, including estimated time of delivery at selected delivery point).
With respect to claim 24, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of monitoring unloading of the deliverable item comprises: 
capturing sensor data from the one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system (Baalke, col. 16, line 66 through col. 17, line 10, disclosing sensors for detecting whether an item has been deposited or removed from the cargo bay); and 
detecting when the deliverable item is removed from within the modular cargo storage system based upon the captured sensor data (Baalke, col. 16, line 66 through col. 17, line 10, disclosing sensors for detecting whether an item has been deposited or removed from the cargo bay). 
With respect to claim 25, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of monitoring unloading of the deliverable item comprises: 
generating barcode scan data related to the deliverable item as the deliverable item is removed from within the modular cargo storage system using a barcode scanner as one of the one or more sensors (Baalke, col. 16, line 66 through col. 17, line 10, disclosing barcodes or other technologies to determine if an item has been retrieved or deposited); and 
processing the generated barcode scan data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system (Baalke, col. 16, line 66 through col. 17, line 10, disclosing barcodes or other technologies to determine if an item has been retrieved or deposited).
With respect to claim 29, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the deliverable item includes a wireless mobile node (Baalke, col. 16, line 66 through col. 17, line 10, disclosing the item includes an RFID tag, i.e. a wireless mobile item); and wherein the step of monitoring unloading of the deliverable item comprises detecting movement of the wireless mobile node disposed with the deliverable item as the deliverable item is removed from within the modular cargo storage system based upon a plurality of signals broadcast from the wireless mobile node disposed with the deliverable item (Baalke, col. 16, line 66 through col. 17, line 10, disclosing RFID, barcodes or other technologies to determine if an item has been retrieved or deposited).
With respect to claim 30, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the deliverable item includes a wireless mobile node (Baalke, col. 16, line 66 through col. 17, line 10, disclosing the item includes an RFID tag, i.e. a wireless mobile item); and wherein the step of monitoring unloading of the deliverable item comprises detecting a change in location of the wireless mobile node disposed with the deliverable item to outside the modular cargo storage system as the deliverable item is removed from within the modular cargo storage system as determined by the modular mobile autonomous control module (Baalke, col. 16, line 66 through col. 17, line 10, disclosing RFID, barcodes or other technologies to determine if an item has been retrieved or deposited).
With respect to claim 31, the combination of Baalke and Raptopoulos disclose the method of claim 1. However the combination does not explicitly disclose wherein the delivery dispatch command further comprises identifier information on an additional deliverable item, additional destination delivery information related to drop-off of the additional deliverable item, and additional delivery authentication information related to a secondary authorized delivery recipient of the additional deliverable item; further comprising the step of receiving, by the modular cargo storage system, the additional deliverable item from the secured storage at the hold-at-location logistics facility into the payload area within the modular cargo storage system at the hold-at-location logistics facility; wherein the step of providing selective access to the deliverable item within the modular cargo storage system comprises providing, by the modular cargo storage system, selective access to only the deliverable item within the modular cargo storage system when the delivery recipient authentication input correlates to the delivery authentication information indicating that the delivery recipient providing the delivery recipient authentication input is the authorized delivery recipient; wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the hold-at-location logistics facility after the deliverable item is no longer detected within the modular cargo storage system comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location to a secondary delivery location after the deliverable item is detected to be removed from within the modular cargo storage system at the destination location, the secondary delivery location identified by the additional destination delivery information in the delivery dispatch command;  receiving secondary delivery recipient authentication input by the modular mobile autonomy control module from a second delivery recipient disposed external to the modular autonomous bot apparatus assembly at the secondary destination location; providing, by the modular cargo storage system, selective access to only the additional deliverable item within the modular cargo storage system when the secondary delivery recipient authentication input correlates to the secondary delivery authentication information indicating that the second delivery recipient providing the secondary delivery recipient authentication input is the secondary authorized delivery recipient of the additional deliverable item; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the secondary delivery location to the hold-at-location logistics facility after the additional deliverable item is no longer detected within the modular cargo storage system.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claim 1, because these limitations represent a mere duplication of parts, i.e. delivery multiple packages instead of one. Courts have expressly held that duplication of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, there are no new results as the packages are delivered and the logistics occur in the same manner. 
With respect to claim 32, the combination of Baalke and Raptopoulos disclose the method of claim 1. However the combination does not explicitly disclose wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the hold-at-location logistics facility after the deliverable item is no longer detected within the modular cargo storage system comprises: receiving, by the modular mobile autonomy control module, a return delivery dispatch command from the dispatch server before the modular mobility base leaves from the destination location, the return delivery dispatch command being initiated by the authorized delivery recipient of the deliverable item, the return delivery dispatch command extending the dispatched logistics operation and comprising at least identifier information on a return deliverable item, transport parameters on the return deliverable item, and courier authentication information related to an authorized pickup courier for the return deliverable item; verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the extended dispatched logistics operation for the return deliverable item based upon the return delivery dispatch command; receiving, by the modular cargo storage system, the return deliverable item from the authorized delivery recipient into the payload area within the modular cargo storage system at the destination location after the deliverable item is no longer detected within the modular cargo storage system; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location to the hold-at-location logistics facility after the return deliverable item is detected by the one or more sensors as being placed within the modular cargo storage system.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claim 1, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner. 

With respect to claim 33, the combination of Baalke and Raptopoulos disclose the method of claim 32. However the combination does not explicitly disclose the step of notifying, by the modular mobile autonomy control module, personnel at the hold-at-location logistics facility about an approaching delivery of the return deliverable item when the modular autonomous bot apparatus assembly is within a threshold notification range of the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 19, because these limitations represent a mere a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 34, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of notifying the personnel at the hold-at-location logistics facility about the approaching delivery of the return deliverable item comprises generating a display alert about the return deliverable item on a display on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 19, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 35, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of notifying the personnel at the hold-at-location logistics facility about the approaching delivery of the return deliverable item comprises generating an audio notification about the return deliverable item on a speaker on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 20, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 36, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of notifying the personnel at the hold-at-location logistics facility about the approaching delivery of the return deliverable item comprises transmitting a delivery notification message to an external wireless node once the modular autonomous bot apparatus assembly is within the threshold notification range of the hold-at-location logistics facility, the external wireless node being related to the personnel at the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 21, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 37, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of notifying the personnel at the hold-at-location logistics facility about the approaching delivery of the return deliverable item comprises transmitting a delivery notification message to an external wireless node after the modular autonomous bot apparatus assembly moves from the destination location with the return deliverable item, the external wireless node being related to the personnel at the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 21, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 38, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of notifying the authorized delivery recipient of the deliverable item of the approaching delivery further comprises transmitting an arrival estimate to the external wireless node, the arrival estimate indicating an estimated time to arrive at the hold-at-location logistics facility.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claims 1 and 23, because these limitations represent a mere reversal of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that reversal of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Here, there are no new results as the packages are delivered and the logistics occur in the same manner.
With respect to claim 39, the combination of Baalke and Raptopoulos disclose the method of claim 33. However the combination does not explicitly disclose the step of providing, by the modular cargo storage system, selective access to the return deliverable item within the modular cargo storage system after the modular mobile base arrives at the hold-at-location logistics facility. 
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to perform the above steps, using the teachings of Baalke and Raptopoulos, as described in claim 1, because these limitations represent a mere rearrangement of parts, i.e. return delivery of packages instead of initial delivery of packages. Courts have expressly held that rearrangement of parts adds no patentable significance absent new and unexpected results. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Here, there are no new results as the packages are delivered and the logistics occur in the same manner. 

With respect to claim 40, the combination of Baalke and Raptopoulos discloses the  method of claim 1, wherein the step of autonomously causing the modular mobility base to move from the hold-at-location logistics facility to the destination location comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the hold-at-location logistics facility to the destination location while interacting with a wireless building facility node to actuate a pathway obstacle disposed in a path on the route to the destination location (Baalke, col. 13, line 54 through col. 14, line 18, disclosing the autonomous vehicle can automatically activate doors using wireless door openers, i.e. interact with building node to actuate pathway obstacle).
With respect to claim 41, the combination of Baalke and Raptopoulos discloses the method of claim 40, wherein the pathway obstacle comprises an actuated door controlled by the wireless building facility node (Baalke, col. 13, line 54 through col. 14, line 18, disclosing the autonomous vehicle can automatically activate doors using wireless door openers, i.e. interact with building node to actuate pathway obstacle).
With respect to claim 42, the combination of Baalke and Raptopoulos discloses the method of claim 40, wherein the pathway obstacle comprises an actuated elevator controlled by the wireless building facility node (Baalke, col. 43, lines 25-26, disclosing the autonomous vehicle may transmit wireless codes to the elevator to open or travel to a selected floor).
With respect to claim 43, the combination of Baalke and Raptopoulos discloses the method of claim 40, wherein the pathway obstacle comprises an actuated lock controlled by the wireless building facility node (Baalke, col. 13, line 54 through col. 14, line 18, disclosing the autonomous vehicle can automatically activate doors using wireless door openers, i.e. interact with building node to actuate pathway obstacle ,note the door may be keyless access i.e. have a lock).
With respect to claim 44, the combination of Baalke and Raptopoulos discloses the method of claim 40, wherein interacting with the wireless building facility node to actuate the pathway obstacle comprises: establishing an authorized association pairing between the modular mobile autonomy control module and the wireless building facility node based upon the authentication information related to the dispatched logistics operation (Baalke, col. 43, lines 9-12, disclosing the AV may transmit wireless codes, signals or other information to control systems of access points, i.e. pairing between the AV and the building,  to enable AV to enter the building); and causing the wireless building facility node to actuate the pathway obstacle after establishing the authorized association pairing between the modular mobile autonomy control module and the wireless building facility node (col. 43, lines 25-30, disclosing these pairings can be used to actuate elevators).
With respect to claim 45, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of autonomously causing the modular mobility base to move from the hold-at-location logistics facility to the destination location comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the hold-at-location logistics facility to the destination location while engaging a pathway obstacle disposed in a path on the route to the destination location using an articulating arm disposed on the modular autonomous bot apparatus assembly and using a plurality of sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module (Baalke, col. 43, lines 27-30, disclosing using robotic arms to contact one or more buttons to activate the elevator).
With respect to claim 46, the combination of Baalke and Raptopoulos discloses the method of claim 45, wherein the pathway obstacle comprises a manually activated door (Baalke, col. 43, lines 27-30, disclosing using robotic arms to contact one or more buttons to activate the elevator. Wherein elevator doors are manually activated by a button press).
With respect to claim 47, the combination of Baalke and Raptopoulos discloses the method of claim 45, wherein the pathway obstacle comprises a manually actuated elevator (Baalke, col. 43, lines 27-30, disclosing using robotic arms to contact one or more buttons to activate the elevator).
With respect to claim 48, the combination of Baalke and Raptopoulos disclose the method of claim 45, wherein the pathway obstacle comprises a manually actuated lock (Baalke, col. 43, lines 27-30, disclosing using robotic arms to contact one or more buttons to activate the elevator. Wherein elevator doors are locked until manually actuated by a button press).
With respect to claim 49, the combination of Baalke and Raptopoulos disclose the method of claim 45, wherein engaging the pathway obstacle using the articulating arm and sensors comprises: guiding, by the modular mobile autonomous control module, the articulating arm to a control element of the pathway obstacle using one or more of the sensors disposed on at least one of the modular mobility base and the modular autonomy control module; and actuating the pathway obstacle, by the modular mobile autonomy control module, once the articulating arm engages the control element of the pathway obstacle (Baalke, col. 8, lines 19-23, disclosing using robotic arms to contact one or more buttons to activate the elevator. Wherein sensors are necessary for determination of button location).
With respect to claim 50, the combination of Baalke and Raptopoulos disclose the method of claim 49, wherein the control element of the pathway obstacle comprises one from the group consisting of a handle for the pathway obstacle, a button for the pathway obstacle, a switch for the pathway obstacle, and a portion of a control panel for the pathway obstacle (Baalke, col. 31, lines 13-21, disclosing at least a button and a switch for the pathway obstacle).
With respect to claim 51, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication. 

With respect to claim 52, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises an access code provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password, note either of these mechanisms are access codes).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication. 

With respect to claim 53, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password, note either of these mechanisms are access codes).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication. 

With respect to claim 54, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through an external wireless node disposed external to the modular autonomous bot apparatus assembly (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password, note either of these mechanisms are access codes).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos and further to be positioned on a mobile device as taught in Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication that is wholly under the users control. 

With respect to claim 55,  the combination of Baalke and Raptopoulos discloses the method of claim 54, wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises an access code provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password, note either of these mechanisms are access codes, note the mobile phone is external to the autonomous vehicle).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos and further to be positioned on a mobile device as taught in Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication that is wholly under the users control. 

With respect to claim 56, the combination of Baalke and Raptopoulos discloses the method of claim 54, wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly (Baalke, col. 18, lines 7-11, disclosing a user interface for inputting a response, or response from text message, to open the delivery robot, i.e. user authentication and Raptopoulos, [0069], disclosing the system can identify the user through biometric scan or user name and password, note either of these mechanisms are access codes, note the mobile phone is external to the autonomous vehicle).
Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user interface of Baalke to include the authentication of Raptopoulos and further to be positioned on a mobile device as taught in Raptopoulos, in order to allow a user to authenticate themselves to the robot before accessing the cargo bay. The suggestion/motivation to combine is to provide a simple mechanism of user authentication that is wholly under the users control. 
With respect to claim 59, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of receiving the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated cargo door disposed on the modular auxiliary power module to an open position, where the actuated cargo door provides a seal to a payload area within the modular cargo storage system when the actuated cargo door is in a closed position and the actuated cargo door provides access to the payload area within the modular cargo storage system when the actuated cargo door is in the open position (Baalke, Fig. 1M, disclosing a door on the autonomous vehicle that can be open or closed and see col. 26, lines 49-55).
With respect to claim 60, the combination of Baalke and Raptopoulos discloses the method of claim 59, wherein actuating, by the modular mobile autonomy control module, the actuated cargo door comprises actuating an actuated joint on the actuated cargo door to cause the actuated cargo door to move from the closed position to the open position (Baalke, Fig. 4 and col. 26, lines 49-55, disclosing the automatically actuated door on hinges).
With respect to claim 62, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of receiving the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated sliding arm disposed on the modular cargo storage system to move the deliverable item into a payload area within the modular cargo storage system (Baalke, col. 18, lines 50-57, disclosing loading an item into the autonomous vehicle at the fulfillment center and see col. 18, lines 36-44, disclosing the robotic arm for depositing items in the cargo bay).
With respect to claim 63, the combination of Baalke and Raptopoulos discloses the method of claim 1, wherein the step of receiving the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated grabbing arm disposed on the modular cargo storage system to grab and move the deliverable item into a payload area within the modular cargo storage system as part of receiving the deliverable item (Baalke, col. 18, lines 50-57, disclosing loading an item into the autonomous vehicle at the fulfillment center and see col. 18, lines 36-44, disclosing the robotic arm for depositing items in the cargo bay).
With respect to claim 68, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the step of providing selective access to the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated sliding arm disposed on the modular cargo storage system to move the deliverable item out from a payload area within the modular cargo storage system (Baalke, Fig. 1M and col. 9, lines 1-5, disclosing unattended delivery by the autonomous vehicle using a robotic arm).
With respect to claim 69, the combination of Baalke and Raptopoulos disclose the method of claim 1, wherein the step of providing selective access to the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated grabbing arm disposed on the modular cargo storage system to grab and move the deliverable item out from a payload area within the modular cargo storage system (Baalke, Fig. 1M and col. 9, lines 1-5, disclosing unattended delivery by the autonomous vehicle using a robotic arm)

Claims 4-5 and 9-11 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) and further in view of Van Dyke (US Publication No. 2017/0091710).
With respect to claim 4, the combination of Baalke and Raptopoulos disclose the method of claim 2. However, the combination does not explicitly disclose wherein the designated one of the secure storage enclosures comprises a secure locker receptacle accessible by the authorized delivery recipient.
Van Dyke discloses wherein the designated one of the secure storage enclosures comprises a secure locker receptacle accessible by the authorized (Van Dyke: Abstract, Fig. 2A-E and [0029], disclosing a secure drop box for collecting packages dropped by UAV, and also disclosing a user as an intendent recipient or another user acting with the authority of the intended recipient). 
Baalke, Raptopoulos and Van Dyke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke to include the storage boxes of Van Dyke to allow any authorized user to pick up a package from a secure location. The suggestion/motivation to combine is to provide security and convenience in package delivery. 

With respect to claim 5, the combination of Baalke and Raptopoulos disclose the method of claim 2. However, the combination does not explicitly disclose wherein the designated one of the secure storage enclosures comprises a secure locker receptacle accessible by personnel designated by the authorized delivery recipient.
Van Dyke discloses wherein the designated one of the secure storage enclosures comprises a secure locker receptacle accessible by personnel designated by the authorized delivery recipient (Van Dyke: Abstract, Fig. 2A-E and [0029], disclosing a secure drop box for collecting packages dropped by UAV, and also disclosing a user as an intendent recipient or another user acting with the authority of the intended recipient). 
Baalke, Raptopoulos and Van Dyke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke to include the storage boxes of Van Dyke to allow any authorized user to pick up a package from a secure location. The suggestion/motivation to combine is to provide security and convenience in package delivery. 

With respect to claim 9, the combination of Baalke and Raptopoulos disclose the method of claim 8. The combination does not explicitly disclose wherein the separate logistics operation related to the deliverable item comprises a prior unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient.
Van Dyke discloses wherein the separate logistics operation related to the deliverable item comprises a prior unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient (Van Dyke: [0069], disclosing the user selecting to re-route the package from one drop box to another, i.e. prior unsuccessful attempt is the attempt at the first location).
Baalke, Raptopoulos and Van Dyke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke the re-routing of Van Dyke to allow any authorized user to pick up a package from a secure location of their choosing. The suggestion/motivation to combine is to provide flexibility and convenience in package delivery. 
With respect to claim 10, the combination of Baalke and Raptopoulos disclose the method of claim 8. The combination does not explicitly disclose wherein the prior unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient comprises a prior dispatched logistics operation for autonomous delivery of the deliverable item to the authorized delivery recipient. However, Van Dyke discloses wherein the prior unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient comprises a prior dispatched logistics operation for autonomous delivery of the deliverable item to the authorized delivery recipient (Van Dyke: [0069], disclosing the user selecting to re-route the package from one drop box to another, i.e. prior dispatch operation is delivery to the first box and see [0070], rerouting in the event of delivery not being possible).
Baalke, Raptopoulos and Van Dyke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke the re-routing of Van Dyke to allow any authorized user to pick up a package from a secure location of their choosing. The suggestion/motivation to combine is to provide flexibility and convenience in package delivery.
With respect to claim 11, the combination of Baalke and Raptopoulos disclose the method of claim 8. The combination does not explicitly disclose wherein the prior unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient comprises a prior manual delivery attempt delivery of the deliverable item to the authorized delivery recipient.
Van Dyke discloses an unsuccessful attempt for delivery of the deliverable item to the authorized delivery recipient comprising a prior manual delivery attempt delivery of the deliverable item to the authorized delivery recipient (Van Dyke: [0004]).
Baalke, Raptopoulos and Van Dyke are analogous art because they are in the same field of endeavor, autonomous package delivery. Since Van Dyke shows that prior unsuccessful attempts for delivery of the deliverable item comprises a prior manual delivery attempt, it would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the known unsuccessful manual delivery attempt of Van Dyke for Baalke’s initiative for delivery. The initiative for drone delivery does not have a functional effect on the delivery itself, as any number of reasons can cause the drone to deliver a package.  The suggestion/motivation to combine is to provide a known reason for re-delivery.

Claims 12, 26, 57-58, 61, 65-67 and 101 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) and further in view of Soundararajan et al. (US Patent No. 9244147).
In regards to claim 12, the combination of Baalke and Raptopoulos disclose the method of claim 8, but does not disclose the rest of the claim. However, Soundararajan teaches wherein the separate logistics operation related to the deliverable item comprises a pre-designated first stage of an overall logistics operation to deliver the deliverable item to the authorized delivery recipient, wherein the pre-designated first stage of the overall logistics operation provides the deliverable item to the secured storage at the hold-at-location logistics facility as a designated interim handoff location for the dispatched logistics operation from the hold-at-location logistics facility involving the modular autonomous bot apparatus assembly (9244147, col. 10, lines 14-20, disclosing the delivery may take place through multiple stages where the UAV is transported to a location, and then delivers from that location to the destination address)
Baalke, Raptopoulos and Soundararajan are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke with the designated interim handoff location of Soundararajan to allow a secured storage at the hold-at-location logistics facility. The suggestion/motivation to combine is to provide more accurate and efficient package deliveries.

In regards to claim 26, the combination of Baalke and Raptopoulos disclose the method of claim 1, but does not disclose the rest of the claim. However, Soundararajan teaches wherein the step of monitoring unloading of the deliverable item comprises: generating image data related to the deliverable item as the deliverable item is removed from within the modular cargo storage system using an image sensor as one of the one or more sensors; and processing the generated image data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system (9244147, col. 14, lines 48-52, disclosing verification of unloading through a digital image).
Baalke, Raptopoulos and Soundararajan are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke with the unloading packages through a digital image of Soundararajan to allow for improved and reliable package delivery information. The suggestion/motivation to combine is to provide more accurate and efficient package deliveries.

With respect to claim 57, the combination of Baalke and Raptopoulos disclose the method of claim 1, but does not disclose the rest of the claim. However, Soundararajan teaches wherein the authentication information related to the dispatched logistics operation from the hold-at-location logistics facility includes an identifier of the authorized delivery recipient for the deliverable item for transport as part of the dispatched logistics operation from the hold-at-location logistics facility (Soundararajan: col 2, line 61-63); and wherein the step of receiving the delivery recipient authentication input comprises: detecting, by the modular mobile autonomy control module, an advertising signal as the delivery recipient authentication input from an external wireless node within a predetermined range of the modular autonomous bot apparatus assembly once the modular autonomous bot apparatus assembly has arrived at the destination location identified by the destination information (Soundararajan, col 6, line 62-col 7, line 5; Wherein "advertising" = "broadcast", in view of, at least, Application Specification [0144]); and authenticating, by the modular mobile autonomy control module, that the external wireless node is associated with the authorized delivery recipient for the item being shipped within the modular cargo storage system based upon the identifier of the authorized delivery recipient and identifier information within the detected advertising signal broadcast from the external wireless node (Soundararajan col 13, line 4-14).
Soundararajan and Baalke et al. are analogous art because they are in the same field of endeavor, drone delivery.  It would have been obvious to one of ordinary skill in the art to modify Baalke et al. to include authenticating advertising signals.  The motivation to combine would be to provide accurate and reliable automated package delivery, as taught by Soundararajan in column 3, line 30-43).

With respect to claim 58, the combination of Baalke and Raptopoulos disclose the method of claim 1, but does not disclose the rest of the claim. However, Soundararajan teaches wherein the authentication information related to the dispatched logistics operation from the hold-at-location logistics facility includes an identifier of the authorized delivery recipient for the deliverable item for transport as part of the dispatched logistics operation from the hold-at-location logistics facility (col 2, line 61-63); and wherein the step of receiving the delivery recipient authentication input comprises: detecting, by the modular mobile autonomy control module, an unprompted advertising signal from an external wireless node within a predetermined range of the modular autonomous bot apparatus assembly once the modular autonomous bot apparatus assembly has arrived at the destination location identified by the destination information (col 6, line 62-col 7, line 5; where "advertising" = "broadcast", in view of, at least, Application Specification [0144]); and establishing a secure association between the external node and the modular mobile autonomy control module after detecting the unprompted advertising signal from the external wireless node, the secure association between the external node and the modular mobile autonomy control module allowing secure sharing of information between the external node and the modular mobile autonomy control module and being pre-authorized by the dispatch server as it relates to the dispatched logistics operation from the hold-at-location logistics facility (col 13, line 4-14).
Soundararajan and Baalke et al. are analogous art because they are in the same field of endeavor, drone delivery.  It would have been obvious to one of ordinary skill in the art to modify Baalke et al. to include authenticating advertising signals.  The motivation to combine would be to provide accurate and reliable automated package delivery, as taught by Soundararajan in column 3, line 30-43).

In regards to claim 61, the combination of Baalke and Raptopoulos disclose the method of claim 59, but does not disclose the rest of the claim. However, Soundararajan teaches wherein actuating, by the modular mobile autonomy control module, the actuated cargo door further comprises actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position (9244147, col. 15, lines 48-62, disclosing the delivery vehicle can have a locking mechanism).
Baalke, Raptopoulos and Soundararajan are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke with the locking mechanism of Soundararajan to allow for improved and reliable package delivery. The suggestion/motivation to combine is to provide more accurate and efficient package deliveries.

In regards to claim 65, the combination of Baalke and Raptopoulos disclose the method of claim 1, but does not disclose the rest of the claim. However, Soundararajan teaches wherein the step of providing selective access to the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated cargo door disposed on the modular auxiliary power module to an open position once the delivery recipient authentication input correlates to a portion of the authentication information related to the dispatched logistics operation, wherein the actuated cargo door provides a seal to a payload area within the modular cargo storage system when the actuated cargo door is in a closed position and the actuated cargo door provides access to the payload area within the modular cargo storage system when the actuated cargo door is in the open position (9244147, col. 6, lines 15-20, Fig. 7, col. 11, lines 19-26 and col. 15, lines 58-60, disclosing the delivery device has an actuating door, that contains a lock that will open when user inputs authorization).
Baalke, Raptopoulos and Soundararajan are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke with the locking mechanism of Soundararajan to allow for improved and reliable package delivery. The suggestion/motivation to combine is to provide more accurate and efficient package deliveries.

In regards to claim 66, the combination of Baalke and Raptopoulos disclose the method of claim 65, but does not disclose the rest of the claim. However, Soundararajan teaches wherein actuating, by the modular mobile autonomy control module, the actuated cargo door comprises actuating an actuated joint on the actuated cargo door to cause the actuated cargo door to move from the closed position to the open position (9244147, col. 6, lines 15-20, Fig. 7, col. 11, lines 19-26 and col. 15, lines 58-60, disclosing the delivery device has an actuating door, that contains a lock that will open when user inputs authorization).
In regards to claim 67, the combination of Baalke and Raptopoulos disclose the method of claim 65, but does not disclose the rest of the claim. However, Soundararajan teaches wherein actuating, by the modular mobile autonomy control module, the actuated cargo door further comprises actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position (9244147, col. 6, lines 15-20, Fig. 7, col. 11, lines 19-26 and col. 15, lines 58-60, disclosing the delivery device has an actuating door, that contains a lock that will open when user inputs authorization).



Claims 27, 64 and 70 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) and further in view of Kuo (US 20190113935 A1).
With respect to claim 27, the combination of Baalke and Raptopoulos discloses the method of claim 1. The combination does not explicitly disclose  wherein the step of monitoring unloading of the deliverable item comprises: generating video data related to the deliverable item as the deliverable item is removed from within the modular cargo storage system using an image sensor as one of the one or more sensors; and processing the generated video data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system. 
Kuo discloses wherein the step of monitoring unloading of the deliverable item comprises: generating video data related to the deliverable item as the deliverable item is removed from within the modular cargo storage system using an image sensor as one of the one or more sensors; and processing the generated video data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system ([0050], disclosing cameras to determine if the cargo has been retrieved).
Baalke, Raptopoulos and Kuo are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle of Baalke to include the cameras of Kuo, for the purpose of determining if the cargo has been retrieved. The suggestion/motivation to combine is to provide more accurate and efficient package deliveries.

With respect to claim 64, the combination of Baalke and Raptopoulos discloses the method of claim 1. The combination does not explicitly disclose wherein the step of receiving the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the deliverable item as placed on the actuated belt surface to move within the payload area as part of receiving the deliverable item.
Kuo discloses wherein the step of receiving the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the deliverable item as placed on the actuated belt surface to move within the payload area as part of receiving the deliverable item (Fig. 3 and [0035], disclosing an autonomous cargo vehicle including a conveyor belt for positioning packages both inside and outside of the vehicle for delivery and transport).
Baalke, Raptopoulos and Kuo are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle of Baalke to include the conveyor of Kuo, for the purpose of allowing movement of packages inside the cargo bay. The suggestion/motivation to combine is to provide easy access to packages for recipients, and easy loading/unloading. 

With respect to claim 70, the combination of Baalke and Raptopoulos discloses the method of claim 1. The combination does not explicitly disclose wherein the step of providing selective access to the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the deliverable item as placed on the actuated belt surface to move out from within the payload area.
Kuo discloses wherein the step of providing selective access to the deliverable item comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the deliverable item as placed on the actuated belt surface to move out from within the payload area (Fig. 3 and [0035], disclosing an autonomous cargo vehicle including a conveyor belt for positioning packages both inside and outside of the vehicle for delivery and transport).
Baalke, Raptopoulos and Kuo are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle of Baalke to include the conveyor of Kuo, for the purpose of allowing movement of packages inside the cargo bay. The suggestion/motivation to combine is to provide easy access to packages for recipients, and easy loading/unloading. 

Claims 90, 92-94, 100, 102-103 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) and further in view of Lewis et al. (US Patent No. 10874240).
In regards to claim 90, a method of performing a dispatched logistics operation for a deliverable item maintained within a remotely-actuated logistics receptacle and using a modular autonomous bot apparatus assembly and a dispatch server, the modular autonomous bot apparatus assembly having at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least temporarily maintain the deliverable item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module that autonomously controls operation of the modular autonomous bot apparatus assembly during the dispatched logistics operation, the method comprising the steps of: 
detecting, by the remotely-actuated logistics receptacle, deposit of the deliverable item based upon sensor data generated by a sensor within the remotely-actuated logistics receptacle (Lewis, Fig. 4, step 402-404, disclosing placing an item for return in a repository and sending a request for retrieval by a UAV and see col. 9, lines 48-56);
transmitting, by the remotely-actuated logistics receptacle, a dispatch request message to the dispatch server in response to the detected deposit of the deliverable item, the dispatch request message including shipping information on the deliverable item and identifier information on the remotely-actuated logistics receptacle (Lewis, Fig. 4, step 402-404, disclosing placing an item for return in a repository and sending a request for retrieval by a UAV and see col. 9, lines 48-56, disclosing the item is returned to the store or previous owner, i.e. shipping information and see also col. 4, lines 4-12, disclosing identification/authentication between the UAV and the receptacle to determine whether the UAV can retrieve the package); 
receiving, by the modular mobile autonomy control module, a dispatch command from the dispatch server (Lewis, Fig. 4, step 402-404, disclosing placing an item for return in a repository and sending a request for retrieval by a UAV), the dispatch command comprising at least destination delivery information related to pickup of the deliverable item (col. 9, lines 48-56, disclosing the item is returned to the store or previous owner, i.e. shipping information), and pickup authentication information related to the modular autonomous bot assembly as an authorized pickup entity for the deliverable item (col. 4, lines 4-12, disclosing identification/authentication between the UAV and the receptacle to determine whether the UAV can retrieve the package); 

autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from a bot storage location to a location of the remotely-actuated logistics receptacle as identified by the destination delivery information in the dispatch command (Lewis, col. 4, lines 44-55, disclosing the drone or UAV can navigate to the landing pad for retrieving the package based on GPS);
broadcasting, by the modular mobile autonomy control module, a pickup authentication signal when the modular autonomous bot apparatus assembly is within a threshold notification range of the location of the remotely-actuated logistics receptacle (Lewis, col. 4, lines 1-44, disclosing the authentication information that is sent from UAV to landing pad and vice versa, note this all has threshold ranges, as the transmissions can only be at their maximum range, note also several mentions in the specification of the UAV being nearby and see col. 5, lines 40-44); 
autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move to a receiving position proximate an access door on the remotely-actuated logistics receptacle upon arrival at the location of the remotely-actuated logistics receptacle (Lewis, col. 4, lines 52-55, disclosing LED used to guide the UAV to the door to retrieve items of interest); 
detecting, by the remotely-actuated logistics receptacle, the pickup authentication signal from the modular mobile autonomy control module (col. 9, lines 60-67, disclosing the UAV may exchange credentials with the landing pad, and also disclosing the cover is automatically opened in response to sensing the presence of the UAV, i.e. detecting pickup authentication); 
authenticating, by the remotely-actuated logistics receptacle, that the modular autonomous bot apparatus assembly is the authorized pickup entity for the deliverable item when authentication information in the pickup authentication signal correlates to the pickup authentication information from the dispatch command (Lewis, col. 4, lines 14-15, disclosing the UAV and the landing pad may exchange credentials as part of security authentication); 
activating, by the remotely-actuated logistics receptacle, a door actuator on the remotely actuated logistics receptacle after authenticating that the modular autonomous bot apparatus assembly is the authorized pickup entity based upon the pickup authentication signal, wherein activating the door actuator causing the access door on the remotely-actuated logistics receptacle to move from a secure closed position to an open position (Lewis, col. 4, lines 64-67, disclosing after authentication the UAV may remove the package from the receptacle, and see col. 5, lines 1-11 and 16-26, disclosing retrieval is effected by a housing that has a cover to open an close and see also col. 5, lines 38-52, disclosing operations of the landing pad door); 
broadcasting, by the modular mobile autonomy control module, a ready confirmation signal once the modular mobility base is located at the receiving position proximate the access door on the remotely-actuated logistics receptacle (Lewis, col. 5, lines 44-49, disclosing the UAV notifies the landing pad that it is nearby so that the landing pad may actuate the cover); 
activating, by the remotely-actuated logistics receptacle, a parcel object actuator on the remotely-actuated logistics receptacle in response to the ready confirmation signal from the modular mobile autonomy control module (Lewis, col. 5, lines 44-49, disclosing the UAV notifies the landing pad that it is nearby so that the landing pad may actuate the cover) and only if the authentication information in the pickup authentication signal correlates to the pickup authentication information from the dispatch command (Lewis, col. 4, lines 64-67, disclosing authentication required prior to package retrieval), 
autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the remotely-actuated logistics receptacle to a destination location for delivery of the deliverable item, the destination location being identified as part of the destination delivery information from the dispatch command (Lewis, Fig. 4, step 402-404, disclosing placing an item for return in a repository and sending a request for retrieval by a UAV and see col. 9, lines 48-56, disclosing the item is returned to the store or previous owner, i.e. shipping information and see also col. 4, lines 4-12, disclosing identification/authentication between the UAV and the receptacle to determine whether the UAV can retrieve the package).
Lewis does not explicitly disclose the dispatch command comprising identifier information on the deliverable item based upon the shipping information, transport parameters on the deliverable item based upon the shipping information; verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command; and wherein activating the parcel object actuator moves the deliverable item from where it is maintained in the remotely-actuated logistics receptacle and into the custody of the modular cargo storage system. 
Baalke discloses the dispatch command comprising identifier information on the deliverable item based upon the shipping information, transport parameters on the deliverable item based upon the shipping information (Fig. 1G, disclosing an order from a mobile device to the infrastructure, i.e. it is received, including an identifier, red licorice, destination address, 21 Trumbull St, and Authentication information, i.e. Julie Black and see col. 14, lines 19-41, disclosing all of the parameters above are sent from the fulfillment center to the device, and also noting transport parameters, i.e. one or more routes from the fulfillment center to the customer and see col. 38, lines 49-53, disclosing the order may include a name or one or more identifiers). 
Lewis and Baalke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the dispatch request of Lewis to include the information of Baalke, to allow for different parameters in dispatch requests. The suggestion/motivation to combine is to provide customizable parameters in drone dispatching. 
The combination of Lewis and Baalke does not explicitly disclose verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command; and wherein activating the parcel object actuator moves the deliverable item from where it is maintained in the remotely-actuated logistics receptacle and into the custody of the modular cargo storage system.
Raptopoulos discloses verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command ([0045], disclosing that a UAV is modular with different payload and battery configurations and see [0053], disclosing the robotic interface for swapping payloads and batteries based on anticipated missions); and wherein activating the parcel object actuator moves the deliverable item from where it is maintained in the remotely-actuated logistics receptacle and into the custody of the modular cargo storage system ([0073], disclosing the ground stations can include robotic machinery to exchange loads).
Lewis, Baalke and Raptopoulos are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the UAV and Landing station of Lewis to include the modular configurations and autonomous machinery of Raptopoulos, to allow for configurable UAVs based on mission needs, and autonomous transfer of packages from the ground station to the UAV. The suggestion/motivation to combine is to provide more efficient transfer and logistics planning for drone pickup and delivery. 

With respect to claim 92, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 90, wherein the step of activating the parcel object actuator further comprises causing the parcel object actuator to remove the deliverable item from the remotely-actuated logistics receptacle and transfer the deliverable item to an articulating object receiver on the modular cargo storage system being controlled by the modular mobile autonomy control module (Raptopoulos [0073]: disclosing the ground stations can include robotic machinery to exchange loads).
With respect to claim 93, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 92, further comprising the steps of: receiving, by the articulating object receiver on the modular cargo storage system under control of the modular mobile autonomy control module, the deliverable item from the parcel object actuator on the remotely-actuated logistics receptacle (Raptopoulos, [0073], disclosing the ground stations can include robotic machinery to exchange loads); and placing, by the articulating object receiver on the modular cargo storage system under control of the modular mobile autonomy control module, the deliverable item within the modular cargo storage system (Raptopoulos, [0087], disclosing robotic payload swapping system).
With respect to claim 94, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 93, wherein the articulating object receiver comprises one from the group consisting of an actuated sliding arm, an actuated grabbing arm, and an actuated belt surface (Raptopoulos, [0087], disclosing the robotic payload swapping system at least either an actuated sliding arm or actuated grabbing arm).
With respect to claim 100, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 90, wherein the destination delivery information related to pickup of the deliverable item comprises an identifier of one of a plurality of secure storage enclosures within the remotely-actuated logistics receptacle that temporarily maintains the deliverable item (Lewis, col. 7, lines 33-37, disclosing each compartment can have a unique ID to be used to by the UAV to distinguish).
With respect to claim 102, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 90, wherein the step of verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command comprises verifying that at least the modular cargo storage system is compatible with a size of the deliverable item according to the transport parameters identified on the deliverable item in the dispatch command (Raptopoulos, [0123]-[0124], disclosing the weight and dimensions of the package can be provided and the system can determine a UAV suitable for the mission and flight plan).
With respect to claim 103, the combination of Lewis, Baalke and Raptopoulos disclose the method of claim 90, wherein the step of verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command comprises verifying that at least the modular cargo storage system is compatible with a weight of the deliverable item according to the transport parameters on the deliverable item identified in the dispatch command (Raptopoulos, [0123]-[0124], disclosing the weight and dimensions of the package can be provided and the system can determine a UAV suitable for the mission and flight plan).

Claims 107-115 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11,222,299) in view of Raptopoulos et al. (US Publication No. 2014/0032034).

In regards to claim 107, Baalke discloses a method of performing a dispatched hold-at-location logistics operation for a deliverable item from an origin location using a modular autonomous bot apparatus assembly operating as a temporary hold-at-location logistics receptacle and a dispatch server, the modular autonomous bot apparatus assembly having at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to at least temporarily maintain the deliverable item within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module that autonomously controls operation of the modular autonomous bot apparatus assembly during the dispatched logistics operation from the hold-at-location logistics facility, the method comprising the steps of: 
(a) receiving, by the modular mobile autonomy control module, a delivery dispatch command for the dispatched hold-at-location logistics operation from the dispatch server, the delivery dispatch command comprising at least, transport parameters on the deliverable item ( Raptopoulos, [0123]-[0124], disclosing the weight and dimensions of the package can be provided and the system can determine a UAV suitable for the mission and flight plan), hold-at-location information related to an intermediate hold location for the deliverable item as maintained within the modular autonomous bot apparatus assembly (Raptopoulos, [0103], disclosing packages can be routed over multiple ground stations, and note there must be locations of these stations in order to route); 
(b) verifying, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched hold-at-location logistics operation for the deliverable item based upon the delivery dispatch command (Raptopoulos, [0045], disclosing that a UAV is modular with different payload and battery configurations and see [0053], disclosing the robotic interface for swapping payloads and batteries based on anticipated missions and see [0123]-[0124]); 
(c) receiving, by the modular cargo storage system, the deliverable item into a payload area within the modular cargo storage system at the origin location (Raptopoulos, [0119], disclosing the UAV picks up a payload containing a package); 
(d) autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the original on a route to the intermediate hold location identified by the hold-at-location information (Raptopoulos, [0103], [0119]-[0120], disclosing the package can be move for delivery from one user to another, and can take place through one or multiple ground stations); 
(e) notifying, by the modular mobile autonomy control module, the authorized delivery recipient of the deliverable item of an approaching arrival at the intermediate hold location when the modular autonomous bot apparatus assembly is within a threshold notification range of the intermediate hold location identified by the hold-at-location information (Raptopoulos, [0121], disclosing the system can communicate with the user that there is an object at the ground station, or updates can be sent regularly throughout the process, i.e. threshold range is delivery); 
(f) receiving delivery recipient authentication input by the modular mobile autonomy control module from a delivery recipient disposed external to the modular autonomous bot apparatus assembly at the intermediate hold location (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods); 
(g) providing, by the modular cargo storage system, selective access to the deliverable item within the modular cargo storage system only when the delivery recipient authentication input correlates to the delivery authentication information indicating that the delivery recipient providing the delivery recipient authentication input is the authorized delivery recipient (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods and see Lewis, col. 4, lines 64-67, disclosing after authentication the UAV may remove the package from the receptacle, and see col. 5, lines 1-11 and 16-26, disclosing retrieval is effected by a housing that has a cover to open an close and see also col. 5, lines 38-52, disclosing operations of the landing pad door). 
Raptopoulos does not explicitly disclose (a) receiving, by the modular mobile autonomy control module, a delivery dispatch command for the dispatched hold-at-location logistics operation from the dispatch server, the delivery dispatch command comprising at least identifier information on the deliverable item, and delivery authentication information related to an authorized delivery recipient of the deliverable item; (h) monitoring, by the modular mobile autonomy control module, unloading of the deliverable item from within the modular cargo storage system using one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system; and (i) autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate hold location on a return route to the origin location after the deliverable item is no longer detected within the modular cargo storage system.
Baalke discloses (a) receiving, by the modular mobile autonomy control module, a delivery dispatch command for the dispatched hold-at-location logistics operation from the dispatch server, the delivery dispatch command comprising at least identifier information on the deliverable item (Fig. 1G, disclosing an order from a mobile device to the infrastructure, i.e. it is received, including an identifier, red licorice, destination address, 21 Trumbull St, and Authentication information, i.e. Julie Black and see col. 14, lines 19-41, disclosing all of the parameters above are sent from the fulfillment center to the device, and also noting transport parameters, i.e. one or more routes from the fulfillment center to the customer and see col. 38, lines 49-53, disclosing the order may include a name or one or more identifiers), and delivery authentication information related to an authorized delivery recipient of the deliverable item (col. 11, lines 2-11, disclosing authentication information and see Fig. 1G disclosing recipient name, i.e. authentication information); and (h) monitoring, by the modular mobile autonomy control module, unloading of the deliverable item from within the modular cargo storage system using one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system (Baalke, col. 16, line 66 through col. 17, line 10, disclosing sensors for detecting whether an item has been deposited or removed from the cargo bay); and (i) autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate hold location on a return route to the origin location after the deliverable item is no longer detected within the modular cargo storage system (Baalke, col. 16, line 66 through col. 17, line 10, disclosing sensors for detecting whether an item has been deposited or removed from the cargo bay and see Raptopoulos, [0044], disclosing the ability to command the UAV to return home).
Raptopoulos and Baalke are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the dispatch request of Raptopoulos to include the information of Baalke, to allow for different parameters in dispatch requests. The suggestion/motivation to combine is to provide customizable parameters in drone dispatching. Furthermore it would have been obvious to combine the return to home system of Raptopoulos with the package monitoring system of Baalke in order to command a UAV to return home when it is finished with its task. The motivation is that this is one of a small number of possible finite selections, i.e. return home, stay put, continue with more deliveries, and it would have been obvious to try with a reasonable expectation of success. 

With respect to claim 108, the combination of Raptopoulos and Baalke disclose the method of claim 107, wherein the intermediate hold location comprises a hold-at-location logistics facility (Raptopoulos, [0090], disclosing the ground stations, i.e. intermediate hold locations are part of the logistics system).
With respect to claim 109, the combination of Raptopoulos and Baalke disclose the method of claim 107, wherein the intermediate hold location comprises a location of a mobile external wireless node designated as part of the hold-at-location information (Raptopoulos, [0090], disclosing the ground stations, i.e. intermediate hold locations, and also wireless nodes, are part of the logistics system).
With respect to claim 110, the combination of Raptopoulos and Baalke disclose the method of claim 109, wherein the mobile external wireless node comprises a delivery vehicle master node disposed with a delivery vehicle (Raptopoulos, [0090], disclosing the ground stations are connected to UAVs).
With respect to claim 111, the combination of Raptopoulos and Baalke disclose the method of claim 109, wherein the mobile external wireless node comprises a delivery courier master node operated by delivery personnel (Raptopoulos, [0075], disclosing the low complexity ground stations that are loaded/unloaded by humans, i.e. delivery personnel).
With respect to claim 112, the combination of Raptopoulos and Baalke disclose the method of claim 109, wherein the mobile external wireless node comprises a user access device operated by the authorized delivery recipient (Raptopoulos, [0075], disclosing the low complexity ground stations that are loaded/unloaded by humans, i.e. delivery personnel, note [0089], disclosing user access interfaces).
In regards to claim 113, the combination of Raptopoulos and Baalke disclose the method of claim 109, wherein the mobile external wireless node comprises a mobile master node operated by a designated alternative recipient identified by the authorized delivery recipient according to the hold-at-location information and the delivery authentication information (Raptopoulos [0075], disclosing the low complexity ground stations that are loaded/unloaded by humans, i.e. delivery personnel; [0089], disclosing user access interfaces reads on authorized delivery recipient; [0066]: “ground station serves as a high-bandwidth communications hub for a UAV. For example, the UAV and ground station can communicate to exchange data such as location, telemetry data, health monitoring, status, package information” where ground stations reads on master node, data on location reads on hold-at-location information and package information reads on delivery authentication information).
In regards to claim 114, the combination of Raptopoulos and Baalke disclose the method of claim 108, wherein the steps of (f) receiving delivery recipient authentication input (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods) and (g) providing selective access to the deliverable item (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods and see Lewis, col. 4, lines 64-67, disclosing after authentication the UAV may remove the package from the receptacle) comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to wait at the intermediate hold location (Raptopoulos, [0103], disclosing packages can be routed over multiple ground stations, and note there must be locations of these stations in order to route) for at least until a pre-determined closing time of the hold-at-location facility (Baalke, col. 36, lines 23-45, disclosing the autonomous vehicle may report its progress to a customer, or a server, including estimated time of delivery at selected delivery point); and providing, by the modular cargo storage system at the direction of the modular mobile autonomy control module, selective access to the deliverable item when the modular mobile autonomy control module detects the delivery recipient authentication input and determines the detected delivery authentication input indicates the delivery recipient providing the delivery recipient authentication input is the authorized delivery recipient (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods and see Lewis, col. 4, lines 64-67, disclosing after authentication the UAV may remove the package from the receptacle, and see col. 5, lines 1-11 and 16-26, disclosing retrieval is effected by a housing that has a cover to open an close and see also col. 5, lines 38-52, disclosing operations of the landing pad door) and the pre-determined deadline for closing of the hold-at-location facility has not expired (although Raptopoulos does not explicitly disclose said pre-determined closing time of hold-at-location, it would be obvious in view of general principles of operating hours that if the facility were closed than a package could not be delivered nor picked up; the facility would be inoperable during the closing time). 
In regards to claim 115, the combination of Raptopoulos and Baalke disclose the method of claim 114, wherein the steps of (f)-(i) comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to wait at the intermediate hold location (Raptopoulos, [0103], [0119]-[0120], disclosing the package can be move for delivery from one user to another, and can take place through one or multiple ground stations) for at least until a pre-determined closing time of the hold-at-location facility(Raptopoulos, [0103], disclosing packages can be routed over multiple ground stations, and note there must be locations of these stations in order to route) for at least until a pre-determined closing time of the hold-at-location facility (Baalke, col. 36, lines 23-45, disclosing the autonomous vehicle may report its progress to a customer, or a server, including estimated time of delivery at selected delivery point); monitoring, by the modular mobile autonomy control module, for receipt of delivery recipient authentication input from the authorized delivery recipient according to the delivery authentication information (Raptopoulos, [0122], disclosing the user walks to the station, identifies herself and takes the package, and see [0069], disclosing user authentication methods and see Lewis, col. 4, lines 64-67, disclosing after authentication the UAV may remove the package from the receptacle); autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate hold location to the origin location (Baalke, col. 16, line 66 through col. 17, line 10, disclosing sensors for detecting whether an item has been deposited or removed from the cargo bay and see Raptopoulos, [0044], disclosing the ability to command the UAV to return home) when the pre-determined deadline for closing of the hold-at-location facility has expired and the monitoring has not indicated receipt of the delivery recipient authentication input from the authorized delivery recipient; and repeating steps (d)-(i) after a subsequent pre-determined opening time of the hold-at-location facility (although Raptopoulos does not explicitly disclose said pre-determined closing time of hold-at-location, it would be obvious in view of general principles of operating hours that if the facility were closed than a package could not be delivered nor picked up; the facility would be inoperable during the closing time).


Claims 28 is rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11, 222, 299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) and further in view of Carpenter (US 20190028904).
In regards to claim 28, Baalke and Raptopoulos disclose the claimed invention, as shown above.  The combination does not explicitly disclose wherein the step of monitoring unloading of the deliverable item comprises: capturing audio using a microphone as one of the one or more sensors disposed to record sound within and proximate to the modular cargo storage system as the deliverable item is removed from within the modular cargo storage system; and processing the captured audio data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system. 
Carpenter discloses wherein the step of monitoring unloading of the deliverable item comprises: capturing audio using a microphone as one of the one or more sensors disposed to record sound within and proximate to the modular cargo storage system as the deliverable item is removed from within the modular cargo storage system; and processing the captured audio data to monitor the deliverable item as the deliverable item is removed from within the modular cargo storage system (Carpenter [0043]: “comprise monitoring, with the at least one of one or more cameras or one or more microphones, at least one package being delivered to one or more customer locations, the one or more customer locations comprising at least one of one or more customer premises… designated delivery locations, and/or the like; receiving, with the computing system, at least one of video or audio content from the monitored at least one package being delivered to the one or more customer locations; and sending, with the computing system”; also see [0138]).
Baalke, Raptopoulos and Carpenter are analogous art because they are in the same field of endeavor, autonomous package delivery. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Baalke to include monitoring unloading of the package via microphone. The suggestion/motivation to combine is to provide security and convenience in package delivery.

Claims 104-106 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11, 222, 299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) in view of Lewis et al. (US Patent No. 10874240) and further in view of PrudHomme-Lacroix (US 8626383).
In regards to claim 104, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command comprises: 
verifying, by the modular mobile autonomy control module, that at least the modular cargo storage system is compatible with the transport parameters on the deliverable item identified in the dispatch command; and 
transmitting, by the modular mobile autonomy control module, a configuration change request to the dispatch server if the at least modular cargo storage system is verified to be incompatible with the transport parameters on the deliverable item, the configuration change request identifying that the at least modular cargo storage system are incompatible with the transport parameters on the deliverable item. However, PrudHomme-Lacroix teaches the step of verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command comprises: 
verifying, by the modular mobile autonomy control module, that at least the modular cargo storage system is compatible with the transport parameters on the deliverable item identified in the dispatch command (col 3, line 22-54; "verifying that the total weight of the loads does not exceed a predefined limit", "calculating a possible loading configuration from among predefined possible loading configurations of the vehicle"); and 
transmitting, by the modular mobile autonomy control module, a configuration change request to the dispatch server if the at least modular cargo storage system is verified to be incompatible with the transport parameters on the deliverable item, the configuration change request identifying that the at least modular cargo storage system are incompatible with the transport parameters on the deliverable item (col 3, line 55-60; "an operator confirming the calculated loading configuration or else the operator requesting another loading configuration to be defined by returning to the step of calculating a possible loading configuration"). 
PrudHomme-Lacroix and Baalke and Raptopoulos and Lewis are analogous art because they are in the same field of endeavor, item transportation.  It would have been obvious to one of ordinary skill in the art to provide Baalke, Lewis and Raptopoulos with PrudHomme-Lacroix in order to verify that at least the modular cargo storage system is compatible with the transport parameters  on the item and request a configuration change is incompatible.  The motivation to combine would be to optimize safety and simplify loading operations, as taught by PrudHomme-Lacroix in col 2, line 65-col 3, line 3.

In regards to claim 105, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 104, but does not explicitly disclose the step of transmitting the configuration change request to the dispatch server comprises transmitting, by the modular mobile autonomy control module, the configuration change request to the dispatch server if the at least modular cargo storage system is verified to be incompatible with the transport parameters on the deliverable item prior to when the modular mobile autonomy control module causes the modular mobility base to move from the bot storage location. However, PrudHomme-Lacroix teaches the step of transmitting the configuration change request to the dispatch server comprises transmitting, by the modular mobile autonomy control module, the configuration change request to the dispatch server if the at least modular cargo storage system is verified to be incompatible with the transport parameters on the deliverable item prior to when the modular mobile autonomy control module causes the modular mobility base to move from the bot storage location (col 3, line 55-60; "an operator confirming the calculated loading configuration or else the operator requesting another loading configuration to be defined by returning to the step of calculating a possible loading configuration").
PrudHomme-Lacroix and Baalke and Raptopoulos and Lewis are analogous art because they are in the same field of endeavor, item transportation.  It would have been obvious to one of ordinary skill in the art to provide Baalke, Lewis and Raptopoulos with PrudHomme-Lacroix in order to verify that at least the modular cargo storage system is compatible with the transport parameters  on the item and request a configuration change is incompatible.  The motivation to combine would be to optimize safety and simplify loading operations, as taught by PrudHomme-Lacroix in col 2, line 65-col 3, line 3.

In regards to claim 106, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of initiating, by the dispatch server, a configuration change operation on the modular autonomous bot apparatus assembly to change at least one of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system that are verified to be incompatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command prior to when the modular mobile autonomy control module causes the modular mobility base to move from the bot storage location. However, PrudHomme-Lacroix teaches the step of initiating, by the dispatch server, a configuration change operation on the modular autonomous bot apparatus assembly to change at least one of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system that are verified to be incompatible with transporting the deliverable item as part of the dispatched logistics operation for the deliverable item based upon the dispatch command prior to when the modular mobile autonomy control module causes the modular mobility base to move from the bot storage location. (col. 4, line 50-53; "neutralizing anchor points that are not usable").
PrudHomme-Lacroix and Baalke and Raptopoulos and Lewis are analogous art because they are in the same field of endeavor, item transportation.  It would have been obvious to one of ordinary skill in the art to provide Baalke, Lewis and Raptopoulos with PrudHomme-Lacroix in order to verify that at least the modular cargo storage system is compatible with the transport parameters  on the item and request a configuration change is incompatible.  The motivation to combine would be to optimize safety and simplify loading operations, as taught by PrudHomme-Lacroix in col 2, line 65-col 3, line 3.

Claims 95 and 99 rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11, 222, 299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) in view of Lewis et al. (US Patent No. 10874240) and further in view of Costanzo (US 2018/0229843).
In regards to claim 95, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of activating the parcel object actuator comprises activating, by the remotely-actuated logistics receptacle, an actuated support base within a storage compartment of the remotely-actuated logistics receptacle in response to the ready confirmation signal, wherein activating the actuated support base causes the actuated support base to tilt towards an entrance opening to the storage compartment at the access door and causing the deliverable item to at least slide towards the entrance opening.
Costanzo teaches an actuated support base that tilts towards an entrance opening causing the deliverable item to at least slide towards the entrance opening (Costanzo [0064], [0068], [0080]). Costanzo and Baalke et al. are analogous art because they are in the same field of endeavor, drone delivery. Although Costanzo does not disclose the actuated support base within a storage compartment of the remotely-actuated logistics receptacle, one of ordinary skill in the art would have found it obvious to apply Costanzo's actuated support base to the receptacle since doing so would be utilizing the respective teachings in a conventional manner and would be a matter of design choice since the ultimate function of discharging the item remains the same.

In regards to claim 99, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, the step of activating the parcel object actuator comprises activating, by the remotely-actuated logistics receptacle, an actuated belt surface in response to the ready confirmation signal, the actuated belt surface temporarily supporting the deliverable item within a storage compartment of the remotely-actuated logistics receptacle, wherein activating the actuated belt surface causes the actuated moving surface to move the deliverable item towards and through an entrance opening to the storage compartment at the access door.
Costanzo discloses an actuated belt surface wherein activating the actuated belt surface causes the actuated moving surface to move the deliverable item towards and through an entrance opening (Costanzo Fig. 2). Costanzo and Baalke et al. are analogous art because they are in the same field of endeavor, drone delivery. One of ordinary skill in the art would have found it obvious to substitute Costanzo's actuated belt surface for Baalke et al.'s silent means for discharging the deliverable item. The suggestion/motivation to combine would be design choice.

Claims 96-98 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11, 222, 299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) in view of Lewis et al. (US Patent No. 10874240) and further in view of Kuo (US 2019/0113935).
In regards to claim 96, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of activating the parcel object actuator comprises activating, by the remotely-actuated logistics receptacle, an actuated pushing arm within a storage compartment of the remotely-actuated logistics receptacle in response to the ready confirmation signal, wherein activating the actuated pushing arm causes the actuated pushing arm to contact the deliverable item and at least push the deliverable item towards an entrance opening to the storage compartment at the access door.
Kuo (US 2019/0113935) discloses an actuated arm that pushes the deliverable item towards an entrance opening (Kuo: Fig. 3). Kuo and Baalke et al. are analogous art because they are directed to the same field of endeavor, article handling. It would have been an obvious matter of design choice for one of ordinary skill in the art to substitute Kuo's arm for Baalke et al.'s since the ultimate function of discharging the deliverable item remains the same.

In regards to claim 97, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of activating the parcel object actuator comprises activating, by the remotely-actuated logistics receptacle, an actuated sliding arm within a storage compartment of the remotely-actuated logistics receptacle in response to the ready confirmation signal, wherein activating the actuated sliding arm causes the actuated sliding arm to contact the deliverable item and at least slide the deliverable item towards an entrance opening to the storage compartment at the access door.
Kuo discloses an actuated arm that slides the deliverable item towards an entrance opening (Fig. 3).  Kuo and Baalke et al. are analogous art because they are directed to the same field of endeavor, article handling. It would have been an obvious matter of design choice for one of ordinary skill in the art to substitute Kuo's arm for Baalke et al.'s since the ultimate function of discharging the deliverable item remains the same.
In regards to claim 98, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not explicitly disclose the step of activating the parcel object actuator comprises activating, by the remotely-actuated logistics receptacle, an actuated grabbing arm within a storage compartment of the remotely-actuated logistics receptacle in response to the ready confirmation signal, wherein activating the actuated grabbing arm causes the actuated grabbing arm to engage the deliverable item, move the deliverable item towards and through an entrance opening to the storage compartment at the access door, and place the deliverable item into the modular cargo storage system.
Kuo discloses an actuated arm that grabs the deliverable item towards an entrance opening (Fig. 3).  Kuo and Baalke, et al. are analogous art because they are directed to the same field of endeavor, article handling. It would have been an obvious matter of design choice for one of ordinary skill in the art to substitute Kuo's arm for Baalke et al.'s since the ultimate function of discharging the deliverable item remains the same.

Claims 91 and 101 are rejected under 35 U.S.C. §103 as being unpatentable over Baalke et al. (US Patent No. 11, 222, 299) in view of Raptopoulos et al. (US Publication No. 2014/0032034) in view of Lewis et al. (US Patent No. 10874240) and further in view of Soundararajan (US 9,244,147).
In regards to claim 91, the combination of Baalke and Raptopoulos disclose the method of claim 90, but does not disclose the rest of the claim. However, Soundararajan teaches the step of detecting the pickup authentication signal comprises: detecting, by the remotely-actuated logistics receptacle, an advertising signal from the modular mobile autonomy control module (col 5, line 56-62; Wherein "advertising" = "broadcast", in view of, at least, Application Specification [0144]); 
establishing a secure association between the remotely-actuated logistics receptacle and the modular mobile autonomy control module after detecting the advertising signal and by generating association data stored on the remotely-actuated logistics receptacle indicating the secure association and allowing secure sharing of information between the remotely-actuated logistics receptacle and the modular mobile autonomy control module, wherein the secure association being pre-authorized by the dispatch server as it relates to the dispatched logistics operation for the deliverable item (col 13, line 4-14: the aerial delivery device computing system 121 identifies one or more IR beacon sources and performs a triangulation algorithm based on the differences in the angle of the IR beacon, signal strength, distances from one IR beacon to another, or any other detectable feature of the one or more IR beacons. In an alternative embodiment, the aerial delivery device computing system 121 interprets any data provided in the IR beacon.); securely transmitting, by the modular mobile autonomy control module, the pickup authentication signal to the remotely-actuated logistics receptacle once the secure association is established and the association data is generated (col 13, line 12-14: the IR beacon may contain data instructions to the aerial delivery device computing system 121 for delivery or other suitable data.); and securely receiving, by the remotely-actuated logistics receptacle, the pickup authentication signal from the modular mobile autonomy control module (col 13, line 38-49: the aerial delivery device computing system 121 transmits the position of the aerial delivery device 120 to the delivery receptacle 130. The IR beacon transmitters 125 on the aerial delivery device 120 transmit IR beacons to be received by the IR detector 134 on the delivery receptacle 130. The IR beacon transmitters 125 may be directed by the aerial delivery device 120 to begin transmitting the IR beacon. The transmission from the aerial delivery device 120 may provide data or other information to the delivery receptacle 130. In another embodiment, the IR beacons may be used by the delivery receptacle 130 to locate the position of the aerial delivery device).
Soundararajan and Baalke et al. are analogous art because they are in the same field of endeavor, drone delivery.  It would have been obvious to one of ordinary skill in the art to modify Baalke et al. to include authenticating advertising signals.  The motivation to combine would be to provide accurate and reliable automated package delivery, as taught by Soundararajan in column 3, line 30-43).

In regards to claim 101, the combination of Baalke, Raptopoulos and Lewis disclose the method of claim 90, but does not disclose the rest of the claim. However, Soundararajan teaches the step of activating the door actuator comprises activating, by the remotely-actuated logistics receptacle, the door actuator on the remotely actuated logistics receptacle (a) after authenticating that the modular autonomous bot apparatus assembly is the authorized pickup entity based upon the pickup authentication signal and (b) after receiving a door activation request signal from the modular mobile autonomy control module (Soundararajan 9244147, col. 6, lines 15-20, Fig. 7, col. 11, lines 19-26 and col. 15, lines 58-60, disclosing the delivery device has an actuating door, that contains a lock that will open when user inputs authorization, wherein the door lock opening necessitates a door activation request signal).
Although Soundararajan does not explicitly disclose said activating being performed by the remotely-actuated logistics receptacle, one of ordinary skill in the art would have found it an obvious rearrangement of parts to perform said activating by the remotely-actuated logistics receptacle since no unexpected results would arise and the entire functionality of the teachings would be preserved.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664